Citation Nr: 0626141	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2003, for the assignment of a 30 percent disability 
evaluation for a left knee disorder, status post left knee 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which established a separate 30 
percent rating for residuals of a left knee replacement, 
effective September 30, 2003.

On August 1, 2006, the Board granted the veteran's motion to 
advance this appeal on its docket. 


FINDINGS OF FACT

1.  In a November 1951 rating determination, the RO denied a 
compensable evaluation for a left knee disorder.  The veteran 
was notified of this decision that same month but did not 
appeal.

2.  A mental condition did not prevent the veteran from 
filing a timely appeal of the November 1951 rating decision.

3.  A subsequent claim for an increased rating was not 
received from the veteran until September 30, 2003.

4.  It is factually ascertainable that the veteran's left 
knee disorder increased in severity more than one year period 
prior to September 30, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to September 30, 
2003, for the award of a 30 percent evaluation for a left 
knee disorder, status post left knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The Dingess Court held that once service connection is 
established the claim is substantiated and further VCAA 
notice is not required with regard to downstream issues such 
the effective date of the award.  Dingess v. Nicholson, at 
490-1, 493.

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  There is no need for 
further examinations or opinions.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.


Earlier Effective Date

Service medical records contain little information pertaining 
to the left knee injury, but the certificate of discharge 
from service shows that the veteran was wounded in Okinawa in 
April 1945.  The veteran's participation in combat is well 
documented inasmuch as the service medical records show 
treatment for combat fatigue and the certificate of discharge 
shows that the veteran participated in the battle of Leyte 
Gulf, in addition to the battle of Okinawa.  

In an April 1946, rating decision the RO granted service 
connection and a noncompensable evaluation for "scar 
traumatic left."  In an August 1946, rating decision the RO 
clarified that it had granted service connection for "scar, 
traumatic left knee," and confirmed the non-compensable 
evaluation.

In December 1946, the RO issued a decision increasing the 
evaluation for anxiety reaction to 10 percent from 
noncompensable, and confirming the noncompensable evaluation 
for the left knee scar.

The veteran underwent an X-ray examination in October 1951, 
in conjunction with a VA examination.  The X-ray examination 
was interpreted as showing minimal osteoarthritic involvement 
of the patella.  On examination the only noted abnormality 
was the scar.

In October 1951, the RO issued a rating decision confirming 
the December 1946 rating decision.  The veteran was informed 
that the RO had confirmed his then current compensation, and 
was told what steps to take, if he disagreed with that 
decision.

No further communication was received from the veteran until 
September 30, 2003, when his representative wrote to the RO 
that it had been contacted by the veteran with regard to 
initiating a claim for increased benefits for his left knee 
disability.

Private treatment records received in August 2004, show that 
the veteran was seen in November 1986, after reportedly 
injuring his left knee at work.  He underwent a total left 
knee replacement in August 1988, and was seen periodically 
through 1999.

In October 2002, at a private hospital, the veteran underwent 
surgery for removal of a large synovial cyst on the lateral 
left knee.  He reported that the cyst had fluctuated in size 
over the last year-and-a-half.  The post-operative diagnosis 
was excision of a large synovial cyst.

The September 2004 decision granting a separate evaluation 
for the left knee replacement was based on a recognition by 
the RO that the replacement was part of the previously 
service connected residuals of a right knee injury, evaluated 
as a scar.  Although the RO described this decision as 
granting service connection, it essentially, established an 
increased rating for the already service connected left knee 
disability.  (In the alternative the appeal could be viewed 
as a claim for an earlier effective date for a grant of 
service connection, but this would not be to the veteran's 
advantage.  The effective date for the grant of service 
connection would be the latter of the date of claim or date 
entailment arose.  38 C.F.R. § 3.400(a) (2005).)  

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increased rating as follows: if the increase occurred within 
one year prior to the claim, the increase is effective as of 
the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1)(2) (2005); VAOPGCPREC 12-98 (1998).

At the time of the 1946 and October 1951 rating decisions, a 
claimant had one year to submit an application for review, 
otherwise the decision became final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008 (1936).

The veteran did not submit an application for review of the 
1946 or 1951 decisions.  He has contended that his service 
connected psychiatric disability prevented him from filing a 
timely appeal.  

Mental illness can toll the running of the running of a time 
period for filing an appeal in some circumstances.  Barrett 
v. Principi, 1316, 1317 (Fed. Cir. 2004).  The burden is on 
the appellant to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rationale thought or deliberate decision making or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi, at 1321.  

The burden is on the veteran to make the required showing.  
Claiborne v. Nicholson, 19 Vet. App. 181 (2005).  In this 
case the veteran has introduced no evidence showing that his 
psychiatric disability prevented timely filing of an appeal 
from the 1946 or 1951 decisions.  Psychiatric examinations 
from the time show that the veteran was found to have a 
moderate disability, but had satisfactory memory and 
judgment.  

Because there is no evidence that mental illness directly 
precluded the veteran from filing a timely appeal, the 1946 
and 1951 decisions establishing a noncompensable evaluation 
for the left knee disability are final.

The veteran has also pointed to the 1951 X-ray finding of 
osteoarthritic changes as evidence that would have warranted 
the earlier establishment of a compensable evaluation.  
Rating criteria for arthritis, however, provide for a 
compensable evaluation only if there is limitation of motion 
in addition to X-ray evidence.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2005).  The 1946 and 1951 
medical evidence contained no findings of limitation of left 
knee motion and no reports of any functional limitations.

The private medical records show that the left knee 
disability increased in severity in 1986, and that the 
service connected left knee replacement took place in 1988.  
This increase was more than one year prior to the September 
2003 claim for increase.  Accordingly, the proper effective 
date is the date of claim.  Harper.

Private treatment records can constitute a claim for 
increase, but the date of claim is the date VA receives those 
records.  38 C.F.R. § 3.157(b)(2) (2005).  Since records of 
the private treatment were received after the September 2003 
claim, they cannot serve as a route to an earlier effective 
date.

The Board has considered whether the private records of 
surgery in October 2002, could constitute evidence of an 
increase within one year of the September 2003 claim.  The 30 
percent evaluation has been provided under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005), which provide 
for a minimum 30 percent rating following total knee 
replacement.  

The criteria for that evaluation were met in 1988 when the 
knee replacement surgery was performed.  The cyst removal 
surgery in 2002, did not represent the point at which an 
increase was initially ascertainable.

For these reasons, the weight of the evidence is against the 
grant of an earlier effective date for the 30 percent 
evaluation for left knee replacement.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than September 30, 
2003, for the assignment of a 30 percent disability 
evaluation for a left knee disorder, status post left knee 
replacement is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


